The appellant failed to present any evidence to rebut the presumption that the standard of support calculated pursuant to the Family Court Act is reasonable and appropriate (see, Family Ct Act § 413; cf., Matter of Steuben County Dept. of Social Servs. [Padgett] v James, 171 AD2d 1023). In addition, there is nothing to indicate that the Family Court failed to review the entire record, including the hearing transcript. The Family Court expressly scrutinized and approved the factors considered by the Hearing Examiner in arriving at its determination (see, e.g., Matter of Smith v Smith, 197 AD2d 830).
However, we note that the Hearing Examiner inadvertently directed the appellant to make weekly child support payments to the petitioner in the amount of $298. The Hearing Examiner should have directed the appellant to make weekly child sup*440port payments in the amount of $149, or biweekly child support payments in the amount of $298. Accordingly, the order dated August 29, 1994, must be modified to correct this error. Ritter, J. P., Pizzuto, Santucci and Krausman, JJ., concur.